Title: James Madison to Unknown, 10 December 1832
From: Madison, James
To: 


                        
                            
                                Dr. Sir
                            
                            
                                
                                     Montpellier
                                
                                 Decr. 10. 1832
                            
                        
                        I have recd. Sir, your letter of the 3d: Mr. Harding in an error in supposing it my intention to pay the
                            debts of J. P. Todd., of which you will please to apprize him. Your Professional Agency in making the application needed
                            no apology.  I thank you Sir for the kind language expressed in relation to myself and beg you to accept my respects
                            & my good wishes
                        
                            
                                James Madison
                            
                        
                    